DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 presented for examination.

3.	No claims have been amended. 

4.	This Office Action is in response Applicant’s remarks filed on February 9, 2021.  

5.	Claims 1, 5, 7, 10, 14 and 17 are allowable claims.  The allowance process awaits Applicant to resolve claim 13.

6.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections set forth in this Office Action and rewritten in independent form including all of the limitations of the base claim (claim 12) and any intervening claims.  Also, Applicant to include necessary features for a smooth transition from feature to feature to prevent gaps/disconnects/indefinite issues (i.e. potential 35 U.S.C. 112(b) rejection) between features.





8.	A substitute instant specification 16/122610 (marked and clean copies) were filed on June 22, 2020.  This substitute specification state “service chain” instead of “service link.”  This change is permitted as per explanation in the Claim Interpretation section.

9.	On November 30, 2020, Applicant submitted a Terminal Disclaimer.  Based on the Terminal Disclaimer, the Double Patent rejection has been withdrawn.

10.	Application 16/122610 filed on September 5, 2018 is a continuation of application 15/275054.  Application 15/275054 filed on September 23, 2016 is a continuation of PCT/CN2014/073967.



Response to Remarks

12.	Applicant’s remarks with respect to claim 12 as filed on February 9, 2021, have been fully considered but they are not persuasive.


	Applicant remarked (pages 8-9 of Remarks) that claim 12 has benefit of PCT/CN2014/073967 filed on March 24, 2014.  Further, Applicant remarked that claim 12 has support from PCT/CN2014/073967 paragraphs [0266]-[0278].

Examiner’s response is claim 12 recites “performing, by the VIM, according to the service chain template information, route and resource configuration…”  However, PCT/CN2014/073967 paragraphs [0266]-[0278] nor any other paragraph(s) in the PCT application support the limitations (including the “performing” limitation) of claim 12.  For this reason, claim 12 only has support from the instant specification filed on September 23, 2016, which is later than filing dates of the prior arts (2015).  Hence, until Applicant clearly shows specific support for the features of claim 12, the 103 rejection of claim 12 remains.



	Examiner’s response is PCT/CN2014/073967 does support the features of claim 17.  Hence, claim 17 joins the list of allowable claims.


Claim Interpretations
14.	Claim 1 recites “a service chain in the service chain template.”  16/122610 substitute instant specification filed on June 22, 2020 where [0004] states “a Virtualized Network Function (VNF)” and “multiple VNFs are connected in a particular order by using a logical link, and can constitute a service chain (aka, service link or business chain) for service data processing,” and states “service chain” many times.  Drawings filed on June 22, 2020 state “service chain.”  A Google translation of the Chinese term/symbol “业务链” was conducted to verify the particular translation into “service link,” “service chain,” and/or “business chain.”  The Google translation verification of the Chinese term/symbol “业务链” is “business chain.”  Under the Lexicographer rule (MPEP 2173.05(a) III, and MPEP 2111.01 Plain Meaning, IV.), the Applicant is permitted to recite “service chain.”  Since the prior art search includes “service link,” “service chain,” and “business chain” along with the explanation features (e.g., [0004] “multiple VNFs 

15.	Claim 10 recites “send service chain template information to a network function virtualization orchestrator (NFVO)” and “the NFVO can be triggered by the service chain template information to perform a route and resource configuration for a virtualized network function (VNF) of a service chain in the service chain template.”  16/122610 specification [0139] states “NFV orchestrator (NFVO):  Responsible for orchestrating and managing an NFV resource (including NFVI and NFV resources), and implementing an NFV service topology on the NFVI.”  

Claim Objections

16.	Claims 12, 13, and 17-19 are objected to 37 C.F.R. 1.75 because of the following informalities:
	
17.	Claim 12 recites “route and resource configuration” that refers back to “a method for route and resource configuration” recited earlier in claim 12.  The feature/limitation is viewed as -- the route and resource configuration -- for further examination.  The same is true in claim 17.  Applicant is requested to resolve claims 12 and 17.

Claims 13, 18 and 19 incorporate the deficiencies of claims 12 and 17, through dependency, and are also objected.

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


19.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iovanna et al., US Pub 20180006893, and in view of Strijkers et al., US Pub 20170346704, hereinafter Strijkers.

20.	Regarding claim 12, Iovanna teach a method for route and resource configuration, comprising:
receiving, by a virtualized infrastructure manager (VIM), a route and resource configuration request message (“efficient path handling”, “information provided”, “service parameters”, “list of paths”, “topology”) from a network function virtualization orchestrator (NFVO) (“the Virtual Resources Manager 100 works based on a virtual summary 130 of the physical network” [0022], “select an E2E path in an efficient way working on the logical network provided to the Orchestrator” [0023], “efficient path handling”, “the orchestrator 110 harmonizes information provided by each domain [] to provide to the virtual resources manager [] of the physical 
performing, by the VIM (“Virtual Resources Manager”), according to the service parameter information, route and resource configuration (“efficient path handling”) for a virtualized network function (VNF) of the service parameter in the service information (“the Virtual Resources Manager 100 works based on a virtual summary 130 of the physical network” [0022], “efficient path handling”, “harmonizes information provided by each domain [] to provide to the virtual resources manager [] of the physical network” [0024], “the selected path is selected based on the requested service parameters and the parameters of the physical path, e.g., a service parameter and the elastic parameter” [0093]).

Iovanna do not teach service chain template information feature, but in a similar field of endeavor Strijkers teach:
wherein the route and resource configuration request message includes service chain template information, and the service chain template information corresponds to a service route and indicates a relationship between a 
performing, by the VIM, according to the service chain template information, route and resource configuration for a virtualized network function (VNF) of the service chain in the service chain template information (“the applicable service function chain template is selected on the basis of the service request” [0028]).

Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to readily recognize the advantage of modifying Iovanna’s system that provides the user “a physical path is selected based on a service parameter and an elasticity parameter of the physical path” (Iovanna [0005]) with the features of Strijkers’s system to provide “controlling on-demand service provisioning from a network is disclosed, wherein the network comprises resources for providing a service” (Strijkers [0009]).

.

Allowable Subject Matter

21.	Claim 1 of the present invention is directed towards a Network Function Virtualization (NFV) system.  A 1st program when executed on a 1st processor implements an NFV orchestrator (NFVO).  A 2nd program executes on a 2nd processor implementing a virtual infrastructure (VIM) in communication with the NFVO.  When the 1st program executes on the 1st processor, the 1st processor is configured to: receive a Service Chain Template (SCT) information (The SCT information corresponds to a service route and indicates a relationship between a service chain identifier and information about a service chain.) from an Operations Support System (OSS), and send a Route and Resource Configuration (RRC) request message (The RRC request message includes the nd processor.  When the 2nd program executes on the 2nd processor, the 2nd processor is configured, according to the SCT information, to perform the RRC for a Virtualized Network Function (VNF) of the service chain in the SCT information.  Independent claim 1 identifies the uniquely distinct combination of features:
a network function virtualization (NFV)
a first program stored in a first non-transitory memory and configured to execute on a first processor
the first program when implementing an NFV orchestrator (NFVO), and 
a second program stored in a second non-transitory memory and configured to execute on a second processor implementing virtualized infrastructure manager (VIM) in communication with the NFVO
wherein the first program when executed in the first processor is configured to:
	** receive service chain information from an operations support system (OSS)
	** wherein the service chain template information corresponds to a service route and indicates a relationship between a service chain identifier and information about a service chain
	** send a route and resource configuration request message to the second processor
	** wherein the route and resource configuration request message includes the service chain template information
wherein the second program when executed in the second processor is configured to perform, according to the service chain template information, route and resource configuration for a virtualized network function (VNF) of the service chain in the service chain template information
(specification [0004]) a connection between VNFs is a logical link connection, where multiple VNFs are connected in a particular order by using a logical link, and can constitute a service chain for service data processing
(specification [0005]) implement establishment of a NFV network service chain
(specification [0007]) the route and resource configuration request message carries information about the service chain obtained by the service chain information obtaining unit
(specification [0007]) route and resource configuration of the VNF included in the service chain
(specification [0007] [0036] [0050] [0065] [0189]) information about the service chain is used to indicate information about a VNF through which a service route passes, and the VNF is configured for the service processing
(specification [0026]) the service chain template is used to determine a correspondence between a service chain identifier and information about a service chain.


a processor
a non-transitory computer readable storage medium storing programming for execution by the processor
receive a route and resource configuration request message from a network function virtualization orchestrator (NFVO)
wherein the route and resource configuration request message includes service chain template information
the service chain template information corresponds to a service route and indicates a relationship between a service chain identifier and information about service chain
perform, according to the service chain template information, route and resource configuration for a virtualized network function (VNF) of a service chain in the service chain template
(specification [0004]) a connection between VNFs is a logical link connection, where multiple VNFs are connected in a particular order by using a logical link, and can constitute a service chain for service data processing
(specification [0005]) implement establishment of a NFV network service chain
(specification [0007]) the route and resource configuration request message carries information about the service chain obtained by the service chain information obtaining unit
(specification [0007]) route and resource configuration of the VNF included in the service chain
(specification [0007] [0036] [0050] [0065] [0189]) information about the service chain is used to indicate information about a VNF through which a service route passes, and the VNF is configured for the service processing
(specification [0026]) the service chain template is used to determine a correspondence between a service chain identifier and information about a service chain.


a processor
a non-transitory computer readable storage medium storing programming for execution by the processor
the programming including instructions to:
** receive service chain template information from an operations support system (OSS)
** wherein the service chain template information corresponds to a service route and indicates a relationship between a service chain identifier and information about service chain
** send a route and resource configuration request message to a virtualized infrastructure manager (VIM) for route and resource configuration for a virtualized network function (VNF) of the service chain in the service chain template information

(specification [0004]) a connection between VNFs is a logical link connection, where multiple VNFs are connected in a particular order by using a logical link, and can constitute a service chain for service data processing
(specification [0005]) implement establishment of a NFV network service chain
(specification [0007]) the route and resource configuration request message carries information about the service chain obtained by the service chain information obtaining unit
(specification [0007]) route and resource configuration of the VNF included in the service chain
(specification [0007] [0036] [0050] [0065] [0189]) information about the service chain is used to indicate information about a VNF through which a service route passes, and the VNF is configured for the service processing
(specification [0026]) the service chain template is used to determine a correspondence between a service chain identifier and information about a service chain.

24.	 Claim 10 of the present invention is directed towards a Network Communication Apparatus (NCA) comprising sending a Service Chain Template (SCT) 
a network communication apparatus
a processor; and
a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to:
send service chain template information to a network function virtualization orchestrator (NFVO)
wherein the service chain template information corresponds to a service route and indicates a relationship between a service chain identifier and information about a service chain
wherein the network communication apparatus is in an operations support system/business support system (OSS/BSS)
wherein the NFVO is triggered by the service chain template information to perform a route and resource configuration for a virtualized network function (VNF) of the service chain in the service chain template information
(specification [0004]) a connection between VNFs is a logical link connection, where multiple VNFs are connected in a particular order by using a logical link, and can constitute a service chain for service data processing
(specification [0005]) implement establishment of a NFV network service chain
(specification [0007]) the route and resource configuration request message carries information about the service chain obtained by the service chain information obtaining unit
(specification [0007]) route and resource configuration of the VNF included in the service chain
(specification [0007] [0036] [0050] [0065] [0189]) information about the service chain is used to indicate information about a VNF through which a service route passes, and the VNF is configured for the service processing
(specification [0026]) the service chain template is used to determine a correspondence between a service chain identifier and information about a service chain.

25.	Claim 14 of the present invention is directed towards a Route and Resource Configuration (RRC).  A Network Function Virtualization Orchestrator (NFVO) receives a Service Chain Template (SCT) information from an Operations Support System (OSS).  The SCT information corresponds to a service route and 
Receiving, by a network function virtualization orchestrator (NFVO), service chain template information from an operations support system (OSS)
the service chain template information corresponds to a service route and indicates a relationship between a service chain identifier and information about a service chain
sending, by the NFVO, a route and resource configuration request message to a virtualized infrastructure manager (VIM) for route and resource configuration for a virtualized network function (VNF) of the service chain in the service chain template informaiton
wherein the route and resource configuration request message includes service chain template information
 (specification [0004]) a connection between VNFs is a logical link connection, where multiple VNFs are connected in a particular order by using a logical link, and can constitute a service chain for service data processing
(specification [0005]) implement establishment of a NFV network service chain
(specification [0007]) the route and resource configuration request message carries information about the service chain obtained by the service chain information obtaining unit
(specification [0007]) route and resource configuration of the VNF included in the service chain
(specification [0007] [0036] [0050] [0065] [0189]) information about the service chain is used to indicate information about a VNF through which a service route passes, and the VNF is configured for the service processing
(specification [0026]) the service chain template is used to determine a correspondence between a service chain identifier and information about a service chain.

26.	Claim 17 of the present invention is directed towards an Operations Support System (OSS) sending Service Chain Template (SCT) information to a Network Function Virtualization Orchestrator (NFVO).  The SCT information corresponds to a service route and indicates a relationship between a Service Chain Identifier (SCID) and information about a Service Chain (SC).  The NFVO is triggered by the SCT information to perform a route and resource configuration for a Virtualized Network Function (VNF) of the SC in the SCT information.  Independent claim 14 identifies the uniquely distinct combination of features:
sending, by an operations support system (OSS), service chain template information to a network function virtualization orchestrator (NFVO),  
wherein the service chain template information corresponds to a service route and indicates a relationship between a service chain identifier and information about a service chain; and
wherein the NFVO is triggered by the service chain template information to perform a route and resource configuration for a virtualized network function (VNF) of the service chain in the service chain template information
(specification [0007]) route and resource configuration of the VNF included in the service chain.

27.	While the summary is on page 43 and regarding allowable claims 1, 5, 7, 10, 14 and 17 presented above, the closest prior art (

28.	Regarding allowed claims 1, 8 and 15 presented above, the following is an examiner’s statement of reasons for allowance.  The following are the closest prior art:

	Sood et al., US Pub 20160373474; 

Stijkers et al., US Pub 20170346704; 

Iovanna et al., US Pub 20180006893; 



Lee et al., US Pub 20120124708; 

Pianigiani et al., US 9258742; 

Mulligan et al., US Pub 20120147894; 

Klos et al., US Pub 20040022379; 

Soares et al., “Cloud4NFV:  A Platform for Virtual Network Functions”, 2014, page 1 col 2, “a PoC scenario where VNFs” sentence, page 2 col 2, section A. What to virtualize, page 3 col 2, “the architecture of Cloud4NFV” paragraph, page 4 col 2 section E. VNF Manager(s); 

ETSI, “Network Function Virtualisation (NFV); Use Cases”, ETSI GS NFV 001 v1.1.1, 2013; 

ETSI, “Network Functions Virtualisation (NFV); Architectural Framework”, ETSI GS NFV 002 v1.1.1, 2013; 

Ashwood-Smith et al., US Pub 20140201374 [0024] [0025] [0030] [0031] [0032] [0042] [0055] [0057] [0059] [0060]; 

Raleigh, US Pub 20100192207 [0154]; 

Jennings et al., US 8825887 (219); 

Nam et al., US Pub 20120166647 [0005] [0050] [0053]; 

Lokman et al., US Pub 20190060135 [0013] [0016] [0024]; 

Chang et al., US Pub 2017036605 [0072]; 

Giust et al., US Pub 20180351824 [0008] [0019] [0023] [0024]; 

Iovene et al., US Pub 20200084091 [0039] [0041]; 

Iwashina et al., US 10481953 (13) (42) (43) (46) (47) (53) (74) (75) (78) (84) (86) (110) (177); and 

Lacey et al., US Pub 20180060135 [0025] [0026].

30.	In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  In each claim 1, 5, 7, 10, 14 and 17, the unique combination of steps/elements listed above are a novel combination.  The bold above) provides explanation/clarification to some critical features (e.g., service chain, service chain template, route and resource configuration) over the prior arts.  The PCT/CN2014/073967 application does not support features of claim 12.  Upon Applicant overcoming the 35 USC 103 rejection on claim 12 and the objections, then the prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Conclusion

31.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


32.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992 (via email:  Ondrej.Vostal@uspto.gov  “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II and https://www.uspto.gov/sites/default/files/documents/sb0439.pdf ).  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4992.




	/ONDREJ C VOSTAL/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        
	
July 12, 2021